—Appeal from an order of the Supreme Court, Oswego County (Norman W. Setter, Jr., J.), entered March 25, 2015. The order, inter alia, found that defendant willfully failed to obey prior court orders and that plaintiff willfully failed to obey the provisions of Domestic Relations Law § 236 (B) (2) (b).
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Hart v Hart ([appeal No. 2] 145 AD3d 1541 [2016]).
Present—Smith, J.P., DeJoseph, Curran and Scudder, JJ.